DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because “there are no figure indicated on each page 1-2; 4; 8; 12; 13; 16; and 21”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
The present application is a continuation-in-part of and claims priority to U.S. Patent application Ser. No. 16/251,968, filed November 18, 2018 is NOT correct, according to the Continuity Data Map the earliest claims priority to U.S. Patent application 16/251968 is 01/18/2019.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1; and 10 recites: “a server system”. However, it is ambiguous that what exactly is a server system that Applicant is trying to recite here. Since, specification does not describe or specify exactly what is the server system in this instant invention, although paragraph [5-6] mentioned the server system but very limited resource to define the server system in the in the drawings as well as in the claim invention. Is the Applicant intended to recite the server system here as the data base system, or the network system, or computing system etc. Further, clarification is required.
	Furthermore, claim 1 recites: “a computer-implement method”… “the method comprising: displaying/receiving/selecting/viewing/modifying/transmitting by the server system”. Is this “computer-implement method” here that Applicant is trying to claim is a software that can be implement into the vaporizer device and can be performed when connected to the server system or a separate device which can be connected to the vaporizer device and the server system and that can be function as the following steps in the server system. Further, clarification is required.
	Claim 10 lines 9 recites: “a server system”. It is ambiguous that “a server system” that Applicant claimed here is under the computing system or a printed circuit board comprising; and same as line 12 recited wherein the Applicant recites: “an organization computing device”. Further, clarification is required.
	Therefore, claims 1-20
	
Claim 10 recites the limitation “the server system" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron (US 2016/0325055).
As per claim 1: Cameron discloses a computer-implemented method for practitioner tracking of patient substance intake and controlling of substance dosing for patients participating in a smoking cessation plan (see Para. [0115; wherein central server 1310 can access unified account and tracking information to determine devices that are associated with each other, for example devices that are owned/used by the same user. The central server 1310 can utilize the unified account and tracking information to determine which of the vapor device 1302, the vapor device 1304, the vapor device 1306, and/or the electronic communication device 1308, if any, should receive data uploaded to the central server 1310), the smoking cessation plan based on one or more inputs provided by a client device (such as phones, tablets, laptops etc.) in communication with a vaporization device (1302/1304/1306), the initial smoking cessation plan comprising one or more phases, wherein each phase is associated with a predefined ratio of a vapor mixture for the vaporization device to deliver to a user (see Para. [0045; 0052;  0082]; wherein , the method comprising: 
displaying, over a server system, at least one patient profile on a controlled dosing platform, the patient profile including one or more streams of usage statistics, the patient profile being under control of the practitioner (see Para. [0142]; wherein a dosing regimen can be defined using by central server 1420 that causes the vapor distribution system 1400 to provide a measured amount of vaporized or nebulized material. The vaporization or nebulization of material can be programmed for constant delivery or to provide varying amounts at different preprogrammed times); 
receiving, by the server system, updates to the one or more streams of usage statistics associated with patient usage of the vaporization device (see Para. [0145-0146]; wherein biometric component can utilize biometric data collected via input from the patient, the doctor, the nurses, the patient’s record, and/or the like to track use by an identified user across multiple vaporizers or at the same vaporizer across various usages over time; and Vaporizer 1411 can collect usage data during use and transmit the data to a designated network address, for example an address for a central server 1420) ;
 selecting, over the server system, one patient profile from the controlled dosing platform (see Para. [0171; wherein the processor may at any time prior to the operation 1820, receive data from a connected smartphone, nurse or doctor computer, or the like that sets a target dosing profile for one or more identified users/rooms. In the alternative, or in addition, the processor may receive data used in controlling vaporization during or after a control operation);
 viewing, over the server system, the one or more streams of usage statistics for the selected patient profile (see Para. [0094; 0111; 0114; 0116; 0145]; wherein the database 1214 can store a plurality of files (e.g., web pages), user identifiers or records, or other information. In one aspect, the database 1214 can store user device 1202a, 1202b, and/or 1202c usage information (including chronological usage), type of vaporizable and/or non-vaporizable material used, frequency of usage, location of usage, recommendations, communications ; 
modifying, by the server system, the initial smoking cessation plan based on selecting at least one of the one or more streams of usage statistics (see Para. [0115-0116]; wherein The central server 1310 can receive both the usage information and the location information, access the unified account and tracking information to determine that both the vapor device 1302 and the electronic communication device 1308 are associated with the same user. The central server 1310 can thus correlate the user's location along with the type, amount, and/or timing of usage of the vaporizable material; and 
transmitting, by the server system, the modified initial smoking cessation plan to the client device (see Para. [0116]; wherein The central server 1310 can further determine which of the other devices are permitted to receive such information and transmit the information based on the determined permissions. In an aspect, the central server 1310 can transmit the correlated information to the electronic communication device 1308 which can then subsequently use the correlated information to recommend a specific type of vaporizable material to the user when the user is located in the same geographic position indicated by the location information).
(Note: it is inherent by having written a software/firmware and to implement/program into a computers/devices and to have it executed as desire is common knowledge, commonly used and well known in technology nowadays, as well as in the art of e-cigarette/vapor/vaporizer field. Furthermore, having a method in dosing control is well known in the art of e-cigarette/vapor).

As per claims 2-4: Cameron discloses the computer-implement method wherein the usage statistics comprise one use of vaporization device and a duration associated with each use of the one use (see Para. [0174]; wherein generating data indicating a quantity of the vaporizable material consumed by the vaporizer in a defined period of time, and saving the data in the memory component); and wherein one of the one streams of usage statistic is a regression value (see Para. [0031; 0170]); and wherein one streams of usage statistic is a control period (see Para. [0174]; generating data indicating a quantity of the vaporizable material consumed by the vaporizer in a defined period of time, and saving the data in the memory component. As described herein).

Claim(s) 1-6; 10-16 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2016/0089508).
As per claim 1: Smith discloses a computer-implemented method for practitioner tracking of patient substance intake and controlling of substance dosing for patients participating in a smoking cessation plan, the smoking cessation plan based on one or more inputs provided by a client device in communication with a vaporization device 10, the initial smoking cessation plan comprising one or more phases, wherein each phase is associated with a predefined ratio of a vapor mixture for the vaporization device to deliver to a user (see Para. [0024], the method comprising: displaying, over a server system(see Para.[000096-0098]; wherein the program may be stored on a remote/mobile device, which will be defined as the server system), at least one patient profile on a controlled dosing platform (see Para. [0055]; wherein An object of the cessation algorithm is to make quitting smoking less difficult by providing highly personalized nicotine dose program. This nicotine dose is based on three elements: data aggregated from all users, baseline values from 3rd party research, and personalized data collected from the user using the vapour inhalation device. Nicotine is optimized to learn a user's nicotine intake habits and then create a unique, customized and dynamically responsive cessation program for each individual user), the patient profile including one or more streams of usage statistics, the patient profile being under control of the practitioner (see Para. [0099-0120]; receiving, by the server system, updates to the one or more streams of usage statistics associated with patient usage of the vaporization device (see Para. [0051-0055; 0099-0120]; wherein it mentioned  the collection of usage statistics); selecting, over the server system, one patient profile from the controlled dosing platform (see Para. [0055]); viewing, over the server system, the one or more streams of usage statistics for the selected patient profile (see Para. [0065-0127]; modifying, by the server system, the initial smoking cessation plan based on selecting at least one of the one or more streams of usage statistics (see Para. [0120-0127]; wherein an individual usage profile is generated and continually updated); and transmitting, by the server system, the modified initial smoking cessation plan to the client device (see Para [0050-0055; 0096-0098]).

	As per claims 2-6: Smith discloses the computer-implement method, wherein the usage statistics comprise one or more uses of vaporization device and a duration associated with each use of the or more uses (see Para. [0053-0055; 0099-0120]; wherein it mentioned collection of usage statistics); and wherein one of the one or more streams of usage statistics is a regression value (see Para. [0125]); and wherein one of the streams of usage statistics is a control period (see Para. [0010; 0046-0047]); and wherein one of the streams of usage statistics is a quit date (see Para. [0055; 0110]); and wherein the regression value is a linear regression (see Para. [0125])

	As per claim 10: Smith discloses a nicotine intake tracking and nicotine dosing controlling system comprising: a vaporization device 10 configured to deliver a vapor mixture comprising a first vapor (1st reservoir 16a) formed from a non-nicotine-containing liquid (see Para. [0024]) and a second vapor (2nd reservoir 16b) formed from a nicotine- containing liquid (see Para. [0024]), wherein the vaporization device 10 comprises a computing system disposed therein (see fig. 1; Para. [0037-0040]), the computing system comprising: a printed circuit board (see fig. 1; Para. [0098]; wherein various circuitry of CTRL, Voltage regulator, and MOSFET), comprising: a microcontroller 18 in selective communication with the server system (such as mobile device 20, Para. [0037-0040]), the microcontroller 18 storing dosage instructions for a smoking cessation plan stored thereon (see Para. [0042; 0045-0046]); a server system (wherein the mobile device 20) in communication with the vaporization device 10, the server system configured to generate a smoking cessation plan for the vaporization device 10 based on at least usage statistics associated with the vaporization device (see Para. [0051-0055]); and an organization computing device, the organization computing device including a controlled dosing platform, the controlled dosing platform displaying at least one patient profile, the patient profile including one or more streams of usage statistics (see Para. [0055-0060]; wherein the cessation algorithm is to make quitting smoking less difficult by providing highly personalized nicotine dose program. This nicotine dose is based on three elements: data aggregated from all users, baseline values from 3rd party research, and personalized data collected from the user using the vapour inhalation device. Nicotine is optimized to learn a user's nicotine intake habits and then create a unique, customized and dynamically responsive cessation program for each individual user; A “program” can be defined as a set of electronic instructions written for the vapour device and/or platform which indicate how the device should dispense nicotine vapour as well as placebo vapour for user consumption over a specific period of time and or a specific number of puffs. The program(s) may be stored and accessed electronically. The user can select, modify, or create a program by using the App or any other electronic interface).
(Note: it is inherent to have a written software/firmware and to implement/program into a computers/devices (such as organization computing system as claimed) and to have it executed as desire is common knowledge, commonly used and well known in technology nowadays, as well as in the art of e-cigarette/vapor/vaporizer field).

	As per claims 11-16: Smith discloses the system, wherein the patient profile is under control of a practitioner (see Para. [0122]; wherein An individual usage profile is generated and continually updated for each individual user. As the user progresses in the cessation program and if the user has selected a dynamic program); and herein the patient profile provides one or more streams of usage statistics associated with patient usage of the vaporization device ((see Para. [0053-0055; 0099-0120]; wherein it mentioned collection of usage statistics); and wherein one of the stream of usage statistics is a regression value (see Para. [0125]; and wherein one of the one or more streams of usage statistics is a control period (see Para. [0046-0047]); ; and wherein one of the one or more streams of usage statistics is a quit date (see Para. [0055; 0110]); and wherein the regression value is a linear regression (see Para. [0125]).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6; 8 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2016/0325055) in view of Smith et al. (US 2016/0089508).
As per claim 5: Cameron discloses the computer-implemented method. However, Cameron does not explicitly disclose wherein one of the stream of usage statistic is a quit date.
On the other hand, Cameron mentioned a dosing regimen can be defined using by central server 1420 that causes the vapor distribution system 1400 to provide a measured amount of vaporized or nebulized material. The vaporization or nebulization of material can be programmed for constant delivery or to provide varying amounts at different preprogrammed times. For example, a regimen can be prescribed to a person quitting smoking that gradually decreases the nicotine component delivered (see Para. [0142]). However, a person having ordinary skill in the art would know that having a program as desire and to implement into a product/device to execute all the functions that was intended in that program is well known, common knowledge and commonly used nowadays in most of the products/devices for the need of the users. Furthermore, to set a date for the user to quit or to stop the vaporization from performing to the particular user can be done by programing also.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the computer-implement method of Cameron by having one of the stream of usage statistic is a quit date as taught by the instant invention, since having a program as desire and to implement into a product/device to execute all the functions that was intended in that program is well known, common knowledge and commonly used nowadays in most of the products/devices for the need of the user nowadays.

As per claims 6; 8: Cameron discloses the computer-implement method and the regression value. However, Cameron does not explicitly disclose wherein the regression value is a linear regression; and regression value is an exponential regression.
Smith discloses wherein the regression value is a linear regression (see Para. [125]; wherein The canonical cessation program derived from aggregate inhalation device user data would employ linear regression and statistical tests. A successful cessation event would be defined as the dependent variable, and the independent variables would be defined as the user specific information). Although, neither Cameron nor Smith mentioned wherein the regression value is an exponential regression. However, a person having ordinary skill in the art would know that having a software/firmware which is implement to the device and executed as desire is well known, common knowledge and commonly used nowadays to further enhance the device with more functions, more benefits and useful to the user with a competitive market in e-cigarette/vapor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the computer-implement method of Cameron by having the regression value is a linear regression as taught by Smith; and regression value is an exponential regression as taught by the instant invention to further enhance the device when user can control their daily/weekly/monthly dose as well as their habit of smoking; as well as a more functions, more benefits device to the user in a competitive market nowadays.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831